DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-9 in the reply filed on 11/10/2021 is acknowledged.

Drawings
The drawings are objected to because paragraphs 37, 39-41, 56, 81, 83, 85, 87, and 115 of the published application refers to colored portions (e.g. red, yellow, green) of drawings 6-8, but one cannot discern the references regions in the figures because the figures are published in grayscale.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6, 7, and35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 recites the limitation "the number" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the number" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the group" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the group" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the group" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "said identifying" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Depending claim 7 does not remedy the deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 6, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210225511 (Kiraly).

As per claim 1, Kiraly teaches a computer implemented method comprising: 
(a) receiving at a data processor two or more digital data files representing medical images of a same modality (Kiraly: Fig. 1: primarily 104, 106, “CT Data set (3D)”: para 80: “CT dataset 106 is also provided”; para 31: “set of longitudinal images, such as 3D volumetric datasets, of a given imaging modality, such as CT scan datasets”; paras 109, 110: “prior… modality”; Fig. 5: primarily 504, 506, 520, 522; Fig. 12: “Input Image (3D)”. Note that each 3D CT volume is a group of multiple individual tomographs i.e. 2D slices).); 
(b) performing group-wise 3D registration of said digital data files representing medical images of a same modality (Kiraly: para 38: “features. In one configuration, the recent and longitudinal datasets are registered locally about the cancer candidates which are detected by the detection model in the two-stage model. In another possible configuration, the recent and longitudinal datasets are globally registered prior to the step of generating the predictions”; Figs. 10A and 10B: para 61: “the registration of a ROI in a prior and current CT scan image”: para 117; para 98: “candidate volumes are then located in the prior full volume dataset via a registration”; para 106: “Using a registration or relative landmark positioning procedure this smaller sub-volume or ROI is also identified in the prior full volume CT dataset”; Fig. 6: primarily 560, 562: para 109: “As indicated at 562 and 560 there is preferably performed an initial fusion or registration step so as to bring all the image datasets into a common 3D coordinate system such that the images overlap or are in registration”; Fig. 5: primarily 502A, 502B, 524, “nodule detection”, 538, “classify” | NOTE THAT DISCLOSURE OF INSTANT APPLICATION STATES THAT "GROUP-WISE" CAN JUST BE 2 IMAGES: para 25: “the term "group-wise" indicates processing of two or more images”); and 
(c) parallel lesion detection and analysis on said digital data files representing said medical images (Kiraly: para 111: “Simultaneously, one of the full volume datasets 520, 522 is subject to a 3D detection model 524 which identifies a sub -volume (sub -volume 1) which is a cancer detection candidate 528, and using the results of the early fusion process the corresponding sub-volume or ROI 526 is identified in the other volumes 522… Each of the n sub-volumes or ROI are subject to a 3D feature extractor 530 ( deep convolutional neural network such as an 3D Inception) which generates a compressed volume with 1,024 features in the channel dimension”; Fig. 5: para 56: “deep learning system for incorporating longitudinal images for performing detection and classification of medical image-based datasets”; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”; paras 19, 20; Fig. 1: 130-134C; Figs. 2, 3; Figs. 5. 6: primarily 524-540 | NOTE THAT DISCLOSURE OF INSTANT APPLICATION STATES THAT "PARALLEL" CAN BE FOR A SINGLE IMAGE: para 26-27: “the term "Parallel lesion detection" includes both: 1) independent, standalone detection in a single image”).

As per claim 2, Kiraly teaches a method according to claim 1, wherein the number of medical images is 2 (Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal).

As per claim 3, Kiraly teaches a method according to claim 1, wherein the number of medical images is 3 to 10 (Kiraly: See arguments and citations offered in rejecting claim 1 above: Note that each 3D CT volume is comprised of multiple individual tomographs i.e. 2D slices).

As per claim 4, Kiraly teaches a method according to claim 1, wherein said lesion detection and analysis relies on one or more algorithms selected from the group consisting of baseline pairwise detection and analysis; sequential pairwise detection and analysis, and simultaneous n-way detection and analysis (Kiraly: Kiraly: See arguments and citations offered in rejecting claim 1 above: current and longitudinal – current is baseline; para 3: “"Longitudinal imaging" refers to prior patient images being available for comparison to a current or most recent image in detecting and diagnosing cancer”).

As per claim 6, Kiraly teaches a method according to claim 1, comprising using a data processor to assign each lesion identified in said lesion detection to a category selected from the group consisting of existing, disappearing and new (Kiraly: See arguments and citations offered in rejecting claim 1 above: Figs. 5, 6: primarily 538, 540; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).

As per claim 35, Kiraly teaches a method according to claim 1, wherein said identifying relies on an algorithm selected from the group consisting of model-based, machine learning or deep learning methods such as Convolutional Neural Network (CNN) that performs patch classification (Kiraly: See arguments and citations offered in rejecting claim 1 above; also see para 73: “The Inception deep convolutional neural network architecture”; para 92: “a 3D Inception deep convolutional neural network”: Fig. 3; paras 97, 98, 105; para 104: “first stage or detection model 502A for cancerous nodule detection on 3D CT patches, including a current CT volume 520 and a longitudinal or prior CT volume 522, followed by malignancy prediction on the top detected regions of interest (ROI) by a second stage or probability model 502B”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 1 above, and further in view of US 20200281567 (Hristov).

As per claim 5, Kiraly teaches a method according to claim 1. Kiraly does not teach said 3D registration relies on NiftyReg and/or GLIRT (Group-wise and Longitudinal Image Registration Toolbox) libraries. Hristov teaches these limitations (Hristov: para 30: “NiftyReg open-source medical image registration”; para 37: “open-source NiftyReg medical image registration software”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hristov into Kiraly since Kiraly suggests longitudinal analysis, lesion detection, and image registration  in general and Hristov suggests the beneficial use of longitudinal analysis, lesion detection, .
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 6 above, and further in view of US 20200380675 (Golden).

As per claim 7, Kiraly teaches a method according to claim 6. Kiraly does not teach presenting at least one of said medical images in a graphical user interface (GUI) which indicates for each lesion which of said categories it belongs to. Golden teaches these limitations (Golden: Fig. 32: GUI shows likelihood of malignancy; Figs. 33, 34: shows benign or malignant; Fig. 53: user interface - report - classification).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Golden into Kiraly since Kiraly suggests longitudinal analysis, lesion detection, and image registration in general and Golden suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein a GUI depicts the lesion category so that “returned lesions are stratified into sections based on biopsy-confirmed malignancy 3302, with benign lesions shown separated from malignant lesions” (Golden: para 332) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Golden can be incorporated into Kiraly in that a GUI depicts the lesion category. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does .
	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210225511 (Kiraly) as applied to claim 1 above, and further in view of US 20200402231 (Jhiang).

As per claim 8, Kiraly teaches a method according to claim 1. Kiraly does not teach using a data processor to generate a report indicating a total lesions volume for at least one of said medical images. Jhiang teaches these limitations (Jhiang: Fig. 8; para 84: “V_Sum is the volume summation of all the lesions”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Jhiang into Kiraly since Kiraly suggests longitudinal analysis, lesion detection, and image registration in general and Jhiang suggests the beneficial use of longitudinal analysis, lesion detection, and image registration wherein the total lesion volume is reported so that “progression and responsiveness to medical treatment were evaluated” (Jhiang: para 84) in the analogous art of longitudinal analysis, lesion detection, and image registration. The teachings of Jhiang can be incorporated into Kiraly in that the total lesion volume is reported. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

(Jhiang: See arguments and citations offered in rejecting claim 8 above; para 84: “increase in V_Sum”).


Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662